Title: Thomas Jefferson to George Jefferson, 27 August 1809
From: Jefferson, Thomas
To: Jefferson, George


          Dear Sir  Monticello Aug. 27. 09.
           Mr W. Dawson, agent for the fire insurance company, has a claim on me for 11. D 40 c, fee on the valuation of certain property which I propose to have insured, which I will pray you to pay to him. as he informs me he is in want of it, will you be so good as to give him notice that he may call for it
          Yours affectionately Th: Jefferson
        